Allowable Subject Matter
Claims 21-40 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  assign a legacy API for communications with a first group of accounts; assign an updated API for communications with a second group of accounts, the second group having different members than the first group; collect communications from the first and the second groups of accounts during a time interval; generate a comparative report comparing communication metrics associated with the first group and the second group; determine a recommendation based on the comparative report; and based on the recommendation, automatically migrate one or more accounts to the updated API. In addition, the prior art on record did not teach with respect to the independent claims:  assign a first API for communications with a first group of accounts; assign an second API for communications with a second group of accounts, the second group having different members than the first group; generate a comparative report comparing communication metrics associated with the first group and the second group of accounts -7-New Continuation of U.S. Application No. 17/003,380 Attorney Docket No. 14904.0195-01000 based on communications to and from the first and the second groups of accounts, wherein the communication metrics indicate an assessment of performance between the first API and the second API; determine a recommendation based on the comparative report; and based on the recommendation, automatically migrate the first group of accounts to the second API or the second group of accounts to the first API



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454